Title: To George Washington from Robert Dinwiddie, 16 May 1757
From: Dinwiddie, Robert
To: Washington, George



Sir
[Williamsburg, 16 May 1757]

Whereas I have thought proper to discontinue the two pr ct Commissions (which the Country Committee have allowd you) for your trouble, Risk and loss; in receiving and Paying away the Publick Money; settling and adjusting of accounts &ca; I shall only lodge a fund of Money in your hands to answer Contingent Expences; as they shall arise from time to time in the Execution of your Command.
The Paymaster Commissary and others, are for the Future, to receive Money of Me to answer the purposes of their Calling; and to me, are they to render accts of their Disbursments; unless any Person, or Persons with my consent and approbation, shall be appointed to transact this Business.
You shall receive your usual Pay: and allowance for your Batmen (as the Committee have fixd it) and the additional Sum of Two hundred Pounds pr Annum for your Table and Expences.
In all other Respect you are to be on the same footing as formerly; and to Act as you heretofore have done. Given under my hand at the City of Williamsburg this 16th day of May 1757.

Robt Dinwiddie

